Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 1 of 54 PageID: 1308




                              EXHIBIT 10
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 2 of 54 PageID: 1309

                                        SUPERIOR COURT OF NEW JERSEY
                                        CHANCERY DIV: GENERAL EQ. PART
                                        ESSEX COUNTY
                                        DOCKET NO.: C-25-21
                                        A.D. #

           GURBIR S. GREWAL, the New)
           Jersey Attorney General, )
           KAITLIN CARUSO, acting   )
           director of New Jersey   )
           Division of Consumer     )             TRANSCRIPT
           Affairs,                 )                 OF
                                    )        ORDER TO SHOW CAUSE
                    Plaintiff,      )
                                    )
                    vs.             )
                                    )
           SMITH & WESSON SALES     )
           COMPANY, INC.,           )
                                    )
                    Defendant.      )

                                  Place: Essex County
                                         Wilentz Justice Complex
                                         (Heard via Zoom)

                                   Date: May 27, 2021

           BEFORE:

                HONORABLE JODI LEE ALPER, P.J.Ch.

           TRANSCRIPT ORDERED BY:

                AMANDA LAUFER CAMELOTTO, ESQ.,
                (DLA Piper, LLP)

           APPEARANCES:

                MAYUR SAXENA, ESQ.
                (Assistant Attorney General)
                Attorney for Plaintiffs

                COURTNEY SALESKI, ESQ.
                (DLA Piper, LLP)
                Attorney for Defendant

                                   Transcriber: Sharon Conover
                                   PHOENIX TRANSCRIPTION
                                   796 Macopin Road
                                   West Milford, NJ 07480
                                   (862) 248-0670

                                   Audio Recorded
                                   Recording Opr: Angela Hart
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 3 of 54 PageID: 1310
                                                                          2



                                      I N D E X

           ORDER TO SHOW CAUSE:

           ARGUMENTS:

           BY:   Mr. Saxena.................................4, 32

           BY:   Ms. Saleski...............................18, 48

           THE COURT:

           Decision...............................to be rendered
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 4 of 54 PageID: 1311
                                                                          3

  1                    (Hearing commenced at 10:11 a.m.)

  2                   THE COURT:     Good morning.    This is the matter

  3        of Gurbir Grewal, the Attorney General of the State of

  4        New Jersey, and Kaitlin Caruso, acting director of the

  5        New Jersey Division of Consumer Affairs versus Smith &

  6        Wesson.   The matter is filed under docket number C-25-

  7        21.   I’m Judge Jodi Lee Alper.      I sit in the Essex

  8        County Chancery Division.      Today is May 27th, 2021.

  9        And it is 10:12 a.m.     May I please have appearances of

 10        counsel starting with plaintiff’s counsel.         Please

 11        spell your last names.

 12                   MR. SAXENA:     Good morning, Your Honor.

 13        Assistant Attorney General Mayur Saxena, that’s S like

 14        Sam, A-X like x-ray E-N like Nancy A, for plaintiffs

 15        and movants.

 16                   THE COURT:    Thank you.    Good morning Mr.

 17        Saxena.   And now may I please have appearance of

 18        counsel for the defendant.

 19                   MS. SALESKI:     Good morning, Your Honor.       This

 20        is Courtney Saleski, S-A-L-E-S-K-I on behalf of Smith &

 21        Wesson.   I believe some of my colleagues are on as well

 22        also on behalf of Smith & Wesson.        I will ask if they

 23        will identify themselves as well if they can Your

 24        Honor.

 25                   THE COURT:    Well they can, they don’t have
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 5 of 54 PageID: 1312
                                                                           4

  1        to.   You’ll be the only one arguing.       But certainly if

  2        you wish to have their appearances noted, we can do

  3        that.

  4                   MS. SALESKI:     That’s not necessary then, Your

  5        Honor.   It will only be me arguing, thank you.

  6                   THE COURT:    Very good, thank you then.       And

  7        welcome everybody.     The matter comes before the Court

  8        on an Order to Show Cause which was filed on behalf of

  9        the Attorney General essentially to enforce a subpoena

 10        which was filed pursuant to the New Jersey Division of

 11        Consumer Affairs, the Consumer Fraud Act, and a cross

 12        motion to dismiss or quash, or stay the subpoena.

 13                   I will hear first from the Attorney General

 14        please on your enforcement action and then I will hear

 15        from the defendant on your cross claim or counterclaim

 16        and then I will give Mr. Saxena another opportunity to

 17        speak.

 18                   MR. SAXENA:     Thank you, Your Honor.      May it

 19        please the Court, I’ll start with a brief introduction

 20        before turning to the three points I would like to

 21        address today.    The key facts in this subpoena

 22        enforcement proceeding are undisputed.         The New Jersey

 23        Division of Consumer Affairs and the Attorney General

 24        served a subpoena on Smith & Wesson in October 2020.

 25        The State served that subpoena pursuant to it’s broad
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 6 of 54 PageID: 1313
                                                                          5

  1        authority to investigate whether Smith & Wesson is

  2        engaging in deceptive advertising in violation of the

  3        New Jersey Consumer Fraud Act.

  4                   The subpoena seeks production of documents

  5        and has standard document requests that are routinely

  6        used in the State’s deceptive advertising

  7        investigations.    For example, the first document

  8        request seeks copies of Smith & Wesson’s

  9        advertisements.    And subsequent requests seek documents

 10        in Smith & Wesson’s possession that substantiate or

 11        disprove factual claims made in those advertisements.

 12                   Smith & Wesson has failed to obey the

 13        subpoena, has not produced any documents to date, and

 14        has made no effort to meet and confer with the State to

 15        discuss it’s objections.      Instead, the very next day

 16        after sending the State a letter objecting to the

 17        subpoena Smith & Wesson challenged the subpoena in

 18        federal court.

 19                   Based on these facts which cannot be

 20        meaningful disputed, the State seeks and order

 21        directing Smith & Wesson to comply with the subpoena.

 22                   I would like to express three points to

 23        explain why the subpoena should be enforced, and why

 24        Smith & Wesson Constitutional objections lack merit.

 25        First, the plain language of the subpoena shows that
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 7 of 54 PageID: 1314
                                                                          6

  1        the State seeks documents directly relevant to it’s

  2        deceptive advertising investigation under the CFA.           And

  3        this fact alone defeats Smith & Wesson’s main

  4        objections under the First and Fourth Amendments.

  5                    Second, nearly all of Smith & Wesson’s

  6        Constitutional objections are premature and cannot be

  7        adjudicated at this early subpoena enforcement stage.

  8        And Smith & Wesson’s narrow fall-back objection that

  9        the mere production of documents will itself violate

 10        constitutional privacy rights has no application here.

 11                    And third, there is no reason to stay these

 12        proceedings, Your Honor, in this Court which is the

 13        natural forum for subpoena enforcement as expressly

 14        designated by the Consumer Fraud Act.        And especially

 15        not for Smith & Wesson’s preemptive strike suit in

 16        federal court.

 17                    To begin, it’s important to be clear about

 18        what exactly the State’s subpoena seeks to investigate.

 19        Smith & Wesson argues that the subpoena is improperly

 20        aimed at investigating it’s “advocacy of opinions that

 21        firearms are a useful or a good choice for self-

 22        defense.”   But that is just not the subpoena the State

 23        served.   Simply reading the subpoena document requests

 24        reveals that the State is not concerned with Smith &

 25        Wesson’s advocacy or it’s opinions.        But rather, with
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 8 of 54 PageID: 1315
                                                                          7

  1        whether the company’s factual claims in its advertising

  2        are misleading.    The actual subpoena served by the

  3        State is much more limited than the strawman Smith &

  4        Wesson attacks as an unconstitutional overreach.

  5                   More specifically, the State’s subpoena is

  6        directly targeted to investigate two potential CFA

  7        violations.    The first is that Smith & Wesson’s

  8        advertising may violate the CFA and it’s regulations by

  9        marketing firearms to consumers for the purpose of

 10        concealed carry without making disclosures required by

 11        regulations.    Namely, a cleaner and conspicuous

 12        disclosure that concealed carry of a firearm is

 13        unlawful without a permit in New Jersey.

 14                   The key requests seeking documents relevant

 15        to that potential violation are requests one and two

 16        which seek copies of the advertisements and request 4A

 17        and B, which seek documents concerning specific types

 18        of claims that might be made in advertisements

 19        marketing firearms for concealed carry.

 20                   The second potential violation being

 21        investigated is that the company’s advertisement may

 22        mislead consumers regarding the safety, effectiveness,

 23        or benefits of owning a Smith & Wesson firearm.          The

 24        key requests here are once again requests one and two,

 25        which enable us to review the advertisements and assess
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 9 of 54 PageID: 1316
                                                                          8

  1        the factual claims made therein.       And requests three,

  2        four, and six, which seek studies, risk assessments and

  3        other documents in Smith & Wesson’s possession that

  4        support or disprove the factual claims made in the

  5        advertisements.    These include claims about safety,

  6        effectiveness, or benefits of Smith & Wesson firearms

  7        for self-defense, home-defense, or even just when

  8        compared to other firearms.

  9                   In short, the subpoena investigates deceptive

 10        advertising by requesting copies of advertising, and

 11        then by requesting documents in Smith & Wesson’s

 12        possession that may evidence deception.         This is a

 13        tried and true model that the Division has routinely

 14        used to investigate deceptive advertising in many

 15        different contexts, including advertising of airbags,

 16        opioids, medical devices and also firearms, all of

 17        which are equally subject to the Consumer Fraud Act.

 18                   Just this week Judge Paganelli granted

 19        summary judgment to the State in a litigation springing

 20        from similar subpoena holding that certain

 21        advertisements for large-capacity ammunition magazines

 22        violated the CFA and its regulations.        That’s Grewal v.

 23        22 Mods for All Incorporated, Your Honor.

 24                   The fact that the State’s subpoena does in

 25        fact seek to investigate deceptive advertising is fatal
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 10 of 54 PageID: 1317
                                                                             9

   1       to Smith & Wesson’s main Constitutional defenses.

   2       Smith & Wesson’s entire argument hinges on establishing

   3       that the subpoena does not seek to investigate

   4       deceptive advertising, and instead was issued solely

   5       for the improper purpose of punishing the company.

   6                    For example, Smith & Wesson argues that the

   7       State is engaging in viewpoint discrimination, but the

   8       First Amendment doesn’t prohibit a subpoena directed at

   9       deceptive advertising      which   is not a protected

  10       viewpoint.    Investigating fraud is not viewpoint

  11       discrimination against fraudsters.

  12                    Smith & Wesson also argues that the State’s

  13       investigation is an unlawful search and seizure, but

  14       the Fourth Amendment permits an administrative subpoena

  15       on mere suspicion that the law has been violated.           And

  16       it requires only that the subpoena document request be

  17       reasonably directed at a legitimate purpose and that

  18       standard is easily met.

  19                    Smith & Wesson bases several additional

  20       constitutional objections on it’s argument that the

  21       State issued the subpoena and now seeks to enforce it

  22       based on an improper and retaliatory motive.          But of

  23       course there’s zero plausible allegations of this as

  24       detailed at pages 24 and 25 of our opposition brief,

  25       and certainly no allegations that would overcome the
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 11 of 54 PageID: 1318
                                                                         10

   1       strong presumption of regularity that a prosecutor has

   2       legitimate grounds for the action that he takes.

   3                   But importantly, even assuming that Smith &

   4       Wesson’s assertions are true, they still fail to meet

   5       the extremely high standard here, which requires

   6       showing that the investigation has objectively no

   7       independent law enforcement justification and was

   8       brought even though the Attorney General knew this and

   9       knew there was no violation of law.

  10                   The standard is high because as the Supreme

  11       Court said in Hartman v. Moore, “a party can inflict a

  12       public officer with disruption and expense by alleging

  13       nothing ore in practical terms, than actually with a

  14       retaliatory animus, a subjective condition too easy to

  15       claim and too hard to defend against.”         That’s what

  16       Smith & Wesson has tried unsuccessfully to do here,

  17       Your Honor.

  18                   Moving to my second point, Smith & Wesson’s

  19       remaining Constitutional defenses are premature and

  20       cannot be adjudicated at this early stage.          Smith &

  21       Wesson argues that courts routinely adjudicate

  22       Constitutional objections before requiring the

  23       production of documents, but that’s not correct.           They

  24       actually had it backwards.       Adjudicating Constitutional

  25       issues before requiring compliance with the subpoena is
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 12 of 54 PageID: 1319
                                                                         11

   1       a narrow exception and not the rule.

   2                   Because we’re still at the subpoena

   3       enforcement stage, all Smith & Wesson needs to do right

   4       now is produce responsive documents.         After the

   5       Division receives that documents it may file an action

   6       to the CFA or it may conclude that no violation has

   7       occurred.    So any Constitutional defense that is

   8       premised on the State actually applying the CFA to

   9       Smith & Wesson is necessarily premature and cannot be

  10       adjudicated until a specific claim is actually brought.

  11       Nearly all of Smith & Wesson’s challenges are as

  12       applied Constitutional challenges, but no law has

  13       actually been applied to any advertisement yet.

  14                   For example, Smith & Wesson argues that the

  15       subpoena seeks to investigate only non-actionable

  16       opinion or puffery, but that argument is entirely

  17       hypothetical at this point, because we don’t yet know

  18       what advertisements will be at issue, let alone which

  19       specific statements might violate the CFA.          There is no

  20       basis at this stage to conclude that Smith & Wesson’s

  21       advertising contains no factual claims or only opinion

  22       or puffery.    And we certainly can’t be expected to take

  23       their word for it.      This is especially the case when

  24       the City of Gary, Indiana asserted that deceptive

  25       advertisement claim against Smith & Wesson based on
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 13 of 54 PageID: 1320
                                                                         12

   1       factual representations about produce safety and claim

   2       survived a motion to dismiss for failure to state a

   3       claim.

   4                    As to the Fourth Amendment, similarly Smith &

   5       Wesson insists that the State not only show that the

   6       subpoena is reasonably related to a legitimate purpose

   7       which we’ve done, but also must proffer exactly what

   8       “specific affirmative statements will support the

   9       State’s hypothetical CFA claims in the future.”           And we

  10       have to do this without the benefit of any discovery.

  11       So initially the CFA doesn’t even require affirmative

  12       statements to prove a violation, because it embraces

  13       knowing omissions and unconscionable commercial

  14       practices.

  15                    But in any case what Smith & Wesson demands

  16       is futile, because the State can’t intelligently assess

  17       without the benefit of document production what our

  18       claims will ultimately be, or whether         we’re even going

  19       to bring claims at all.

  20                    You know, finally Smith & Wesson argues that

  21       the disclosure requirements of the regulations

  22       underlying the CFA unlawfully compel speech when

  23       they’re applied to firearms advertisements.          Again,

  24       this is premature, Your Honor.        Smith & Wesson first

  25       has to produce the advertisements, and then only if the
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 14 of 54 PageID: 1321
                                                                         13

   1       regulations are applied can it challenge the

   2       application.    But in any case, even on the merits, the

   3       government compels speech all the time, like the

   4       Surgeon General’s warning on cigarettes or disclaimers

   5       that terms or conditions may apply in certain states.

   6                   So the authorities that Smith & Wesson relies

   7       on actually recognize these well-established exceptions

   8       for uncontroversial informational disclosures to

   9       consumers about the products that they’re buying, like

  10       the disclosures that are required under the

  11       regulations, consumers like to know that the product

  12       they are buying is unlawful to possess absent certain

  13       circumstances.

  14                   So given that most of their arguments are

  15       premature at this stage, in it’s reply brief Smith &

  16       Wesson has turned to a fallback argument, which asserts

  17       that the mere production of documents itself will

  18       infringe on the Company’s First Amendment Rights.           And

  19       they rely heavily on NAACP versus Alabama, and two

  20       other McCarthy era cases.       All of which address a

  21       narrow issue that is just not present here, whether to

  22       enforce a subpoena seeking membership lists for the

  23       purpose of revealing the identity of suspected

  24       communists or other alleged subversive actors.

  25                   In that unique situation, certain courts have
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 15 of 54 PageID: 1322
                                                                         14

   1       struck down subpoenas before requiring production of

   2       documents.    But they’ve done so where the identifying

   3       information sought was (a) not relevant to the

   4       investigation; and (b) the disclosure would itself have

   5       a chilling effect and thus infringe on associational

   6       privacy under the First Amendment.

   7                    Those are the facts in NAACP, in Gibson and

   8       also in Sweezy the main cases that Smith & Wesson

   9       relies on.    The remaining cases have similar privacy

  10       issues at stake.     And importantly, these are the only

  11       cases cited by Smith & Wesson where a Court actually

  12       quashes a subpoena before requiring document production

  13       based on Constitutional objections.

  14                    But the State subpoena here just doesn’t seek

  15       that type of information.       It doesn’t seek membership

  16       lists or private or sensitive information from

  17       individuals so it can’t threaten infringement of Smith

  18       & Wesson’s privacy interest at all.         Smith & Wesson

  19       certainly can’t assert those types of interests in its

  20       advertising which is already public, or in you know

  21       studies or analyses relating to claims made in its

  22       advertising.

  23                    One final note on this before I move to the

  24       third point on stay, Your Honor, Smith & Wesson has

  25       raised additional objections in its opening brief,
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 16 of 54 PageID: 1323
                                                                            15

   1       including under the Second Amendment and the due

   2       process and equal protection clauses, but it abandoned

   3       those and did not address it in their reply brief, and

   4       made no rebuttal of the arguments in the State’s

   5       opposition brief.     So we would simply stand on those

   6       arguments and we respectfully submit that Smith &

   7       Wesson can’t raise new arguments for the first time at

   8       this hearing.

   9                   Then for my third point, Your Honor, I will

  10       address why a stay is not warranted here.          Our

  11       opposition brief details why application of the First

  12       Filed Rule is not appropriate here.         That’s because

  13       there are important special equities involved.           Those

  14       include the State’s strong interest in protecting

  15       consumers from potential ongoing fraud or deceptive

  16       advertising, which the legislature made a priority when

  17       it enacted the CFA, one of the strongest Consumer

  18       Protection Laws in the country.

  19                   They also include the State’s ability to

  20       obtain prompt relief when a party disobeys one of it’s

  21       (indiscernible).     Consumer protection investigations

  22       under the CFA would mean very little if the State’s

  23       subpoenas cannot be effectively enforced.

  24                   And the special equities include Smith &

  25       Wesson’s attempt at jurisdiction shopping here,
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 17 of 54 PageID: 1324
                                                                         16

   1       especially because their preemptive strike suit in

   2       federal court was filed without even an attempt to meet

   3       and confer with the State over any objections.          And the

   4       filing of the suit precluded the State from being the

   5       first to file a subpoena enforcement action in this

   6       court.

   7                    The State is the natural plaintiff here and

   8       this Court is the natural forum.        In fact, it’s

   9       designated as such under the CFA at 56:8-6 which

  10       requires that any motion to enforce the subpoena has to

  11       be filed with the Superior Court.        So for these reasons

  12       granting a stay would be unjust.        And frankly, it would

  13       not harm Smith & Wesson at all if this proceeding moves

  14       forward.

  15                    I’ll add one more thing on the stay, Your

  16       Honor, before wrapping up.       One of the purposes of the

  17       First Filed Rule is to avoid needless use of judicial

  18       resources.    But if this Court were to accept Smith &

  19       Wesson’s arguments and to stay the action it would

  20       create a perverse incentive for any party who receives

  21       a subpoena from the State, to follow Smith & Wesson’s

  22       lead.    Instead of meeting and conferring, and

  23       attempting to resolve disputes, and then only if

  24       necessary moving to quash in this Court, everyone would

  25       race to federal court like Smith & Wesson did here with
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 18 of 54 PageID: 1325
                                                                         17

   1       a preemptive strike suit to trigger the First Filed

   2       Rule.    If that were the law it would discourage meet

   3       and confer, which frankly, might have avoided this

   4       litigation since Smith & Wesson appears to have badly

   5       misunderstood what the State’s subpoena seeks to

   6       investigate.    And it would create duplicative

   7       litigation and delay any subpoena enforcement until the

   8       ultimate resolution of whatever federal action was

   9       filed.

  10                   Smith and Wesson concedes here that the

  11       federal proceeding could take months if not years to

  12       resolve, especially since they’ve withdrawn their

  13       request in the federal action for expedited relief.           So

  14       inflexible application of the First Filed Rule would

  15       basically disregard all of these special equities and

  16       it would vitiate the Attorney General’s ability to

  17       properly enforce subpoena.

  18                   We recommend to the Court that our Supreme

  19       Court’s decision in Sensient Colors on this as well as

  20       the Massachusetts Supreme Court decision in the Exxon

  21       case both of which declined to stay actions in favor of

  22       similar preemptive strike suits.

  23                   So for those reasons, Your Honor the Division

  24       and the Attorney General respectfully the Court denies

  25       Smith & Wesson’s motion to stay and motion to quash and
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 19 of 54 PageID: 1326
                                                                         18

   1       enforce the State’s subpoena.       I’m happy to answer any

   2       questions that you have.

   3                   THE COURT:    Thank you, Mr. Saxena.      I have no

   4       questions at the moment.       But I will reserve my right

   5       to ask them on your reply argument.         I’ll hear now

   6       please from counsel for Smith & Weston -- Wesson I’m

   7       sorry, Ms. Saleski.

   8                   MS. SALESKI:    Good morning, again Your Honor.

   9       May it please the Court, from our view this is

  10       procedurally a simple case.       This Court should stay the

  11       matter pending the outcome of the First Filed Federal

  12       matter, as it’s articulated in cases like the New

  13       Jersey Supreme Court case Sensient.

  14                   This subpoena and the related federal action

  15       and this enforcement action present important issues

  16       regarding among other this First Amendment speech, and

  17       in this case disfavored political speech.          But Your

  18       Honor doesn’t need to and shouldn’t decide the

  19       Constitutional and Federal issues right now.          And that

  20       is because the proper course here is to stay, which I

  21       would like to address first.

  22                   But even if the Court decided not to stay,

  23       the Court must dismiss the complaint and quash the

  24       subpoena because the AG has failed to meet his burden

  25       to show that the subpoena is reasonably related to a
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 20 of 54 PageID: 1327
                                                                          19

   1       legitimate purpose and the subpoena cannot pass

   2       Constitutional scrutiny.       I would like to address that

   3       second if that’s okay with the Court.

   4                   Starting the stay, the Court should follow

   5       the First Filed Rule here.       The proper course under

   6       comity principles is not to exercise jurisdiction, but

   7       to adhere to the general rule that the Court which

   8       first acquires jurisdiction has precedence in the

   9       absence of special equities.       The AG does not dispute

  10       that in briefing or here before the Court that the

  11       First Filed Rule requirements are met.         Instead the AG

  12       tries to demonstrate two compelling special equities

  13       that he argues militates against the stay.

  14                   But he fails to show that such equities here

  15       and thus cannot overcome the First Filed Rule.          It’s

  16       worth noting the circumstances hereto especially

  17       because this argument we’re hearing about how a meet

  18       and confer would’ve been effective under these

  19       circumstances.     That is the federal action was filed

  20       two months before this one.       The AG is actively

  21       participating in that action.       The AG has offered no

  22       reason for the delay in filing this action.          There’s a

  23       tolling agreement in place with respect to the AG’s

  24       potential CFA claims.      And he sought and was granted

  25       extensions in both courts.
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 21 of 54 PageID: 1328
                                                                          20

   1                   There’s just no need to proceed today at the

   2       speed which the AG requests under these circumstances

   3       and we know that from the AG’s own conduct.          This is

   4       the first time that the AG has argued that prompt

   5       relief is a special equity.       It’s not.    But under the

   6       circumstances if the AG needed prompted relief, he

   7       should not have waited two months to file this action.

   8       With regards to his special equity arguments that he

   9       has in fact raised, first there’s forum shopping.

  10                   The AG argues that this was forum shopping,

  11       but cites absolutely no analogous case to support that

  12       accusation.    That’s because there is no analogous case.

  13       Forum shopping generally is when you file an

  14       inappropriate forum or one with little to no contacts

  15       to avoid a less favorable jurisdiction.         An example is

  16       the Supreme Court -- the New Jersey Supreme Court case

  17       of Heavner which was cited in a case we cited

  18       Performance Motor Cars, that’s a good example because

  19       in that case the plaintiffs filed in New Jersey to try

  20       to get the benefit of New Jersey Products Liability

  21       Law.   But they were North Carolina residents.         They

  22       bought their car in North Carolina.         They had a car

  23       accident in North Carolina.       And that was all the facts

  24       that formed the basis of their actions.         They just

  25       wanted to get to New Jersey to use New Jersey’s
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 22 of 54 PageID: 1329
                                                                         21

   1       Products Liability Law.      That’s forum shopping.

   2                   Filing in Federal Court in New Jersey, a

   3       federal action wasn’t forum shopping.         It was a filing

   4       of a well-founded complaint raising constitutional and

   5       federal statutory issues in an appropriate court.           For

   6       similar reasons this was not a First Strike maneuver.

   7       It was an appropriate time supporting by the cases that

   8       we cite in our brief like Louisiana Debating and Teleco

   9       Communications to bring a pre-enforcement

  10       Constitutional Challenge to Federal Court.

  11                   No action by the AG was imminent.        As we know

  12       they didn’t file two more months after Smith & Wesson

  13       filed.   And there was no bad faith here.        In fact, the

  14       AG doesn’t even make a showing, or attempt to make a

  15       showing that this was somehow bad faith.         As the New

  16       Jersey Supreme Court noted in Sensient the first strike

  17       maneuver is about bad faith.

  18                   The second special equity that the AG tries

  19       to establish is a compelling a state interest.          But the

  20       AG’s argument that there is a compelling state interest

  21       in rooting out consumer fraud doesn’t add to the

  22       equities analysis.      As the cases he cites and the

  23       Courts recognize the special equity requires a showing

  24       that the proceeding in another jurisdiction would

  25       contravene that policy.      The AG doesn’t even argue that
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 23 of 54 PageID: 1330
                                                                          22

   1       the resolution of the federal claims in federal court

   2       before proceeding in this court would undermine the

   3       policy of consumer protection in New Jersey.          And

   4       that’s because it wouldn’t.

   5                    Smith & Wesson has entered into a tolling

   6       agreement under the AG, such that if the subpoena and

   7       the investigation survive federal and constitutional

   8       scrutiny no prejudice will result from the delay.           The

   9       Court’s comity inquiry is an inquiry about weighing the

  10       interests of the parties and the interests of the

  11       judiciary.    It would be a waste of resources to have

  12       these cases go forward at the same time.         And there

  13       would be no harm to any interest of the AG in allowing

  14       resolution of the federal case to proceed first.            Under

  15       those circumstances, a stay is appropriate here for

  16       comity reasons.

  17                    Even if the Court were not to stay, if the

  18       Court determined that it was not appropriate under the

  19       First Filed Rule, then it’s our position that the Court

  20       must dismiss the complaint or quash the subpoena.

  21       That’s because the AG has not met his burden to show

  22       that the subpoena is reasonably related to a legitimate

  23       purpose and cannot -- that subpoena cannot otherwise

  24       survive Constitutional scrutiny.

  25                    First, Smith & Wesson has raised multiple
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 24 of 54 PageID: 1331
                                                                         23

   1       constitutional challenge -- challenges to the subpoena

   2       any one of which would invalidate the subpoena.

   3       There’s absolutely no merit to the idea that you can

   4       compel disclosure without resolving the First Amendment

   5       and other claims first.

   6                   In the argument for the first time, we hear

   7       the AG saying that only McCarthy era cases approach

   8       Constitutional issues and subpoena context this way.

   9       That’s simply not the case.       For example, a case cited

  10       by the AG which is EEOC versus U PENN, Third Circuit,

  11       recognized that it was appropriate to address the First

  12       Amendment issues in the subpoena enforcement action.

  13       Other cases do the same.

  14                   In fact, the Supreme Court has specifically

  15       recognized that the power of compulsory process must be

  16       carefully circumscribed when the investigative process

  17       tends to impinge upon such highly sensitive areas as

  18       freedom of speech.      That’s Sweezy.

  19                   The first -- so there are many examples of

  20       cases invalidating subpoenas on First Amendment and

  21       other Constitutional grounds.       Another one that’s not

  22       from McCarthy era is Local 1814 International

  23       Longshoremen Association that we cited in our brief.

  24                   Similar to that case here, we have the AG’s

  25       viewpoint discrimination in issuing this subpoena
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 25 of 54 PageID: 1332
                                                                           24

   1       requires the subpoena to be invalidated.         Viewpoint

   2       discrimination requires a showing that the government

   3       -- of the government targeting speech when the specific

   4       motivating ideology or the opinion, or perspective of

   5       the speaker is the rationale for the restrictions on

   6       speech.    In other words, the test for viewpoint

   7       discrimination is whether the government has singled

   8       out a subset of messages for disfavor based on those

   9       views expressed.

  10                   Smith & Wesson is part if a disfavored

  11       industry and is being attacked for engaging in

  12       disfavored speech.      The Attorney General has singled

  13       out those views for disfavor and has now named them

  14       fraud.    It is a commonsense that we wouldn’t even be

  15       here if Smith & Wesson was on the other side of the

  16       AG’s disfavored political speech.        And that is

  17       resulting in speech that the AG disfavors being

  18       chilled.

  19                   The AG has allied himself with Anti-Second

  20       Amendment Activists.      He’s hired lawyers to coordinate

  21       with those activists.      Those are the same groups that

  22       have been shopping around as marketing fraud period of

  23       AG’s is a way to get documents to build cases.          There

  24       are public reports that have revealed that the goal of

  25       these approaches is to obtain documents to use what
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 26 of 54 PageID: 1333
                                                                         25

   1       they call impact litigation to attack firearms’

   2       manufacturers, not to prosecute any fraud.

   3                   The AG has told the public that he’s turning

   4       up the heat on gun manufacturers.        The AG has touted a

   5       naming and shaming program that unfairly tries to link

   6       firearms manufacturers with third party criminal

   7       activity.    Not only are these public implications of

   8       viewpoint discrimination.       The viewpoint discrimination

   9       is evident in the very subpoena and the arguments made

  10       by the AG’s briefing.

  11                   The Attorney General now seeks to curb Smith

  12       & Wesson’s speech by labeling it’s opinions as fraud in

  13       an attempt to chill Smith & Wesson’s speech going

  14       forward.    For example, enhancement of one’s lifestyle

  15       through firearms ownership is something that AG says he

  16       is investigating as potential fraud.         A statement like

  17       that cannot be fraud.      If this were an issue on the

  18       other side of the political spectrum, like for example

  19       if the AG said he wanted to investigate a women’s

  20       clinic regarding statements that abortion enhanced

  21       one’s lifestyle, I don’t think we would be here having

  22       this debate at all.

  23                   This is also so clearly opinion.        And in our

  24       case, today it’s disfavored opinion.         And that’s why

  25       it’s so important to scrupulously police viewpoint
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 27 of 54 PageID: 1334
                                                                           26

   1       discrimination.     Right now, it’s my client’s industry

   2       that is disfavored and whose political speech is being

   3       targeted.    But some day soon it could be another.         And

   4       this subpoena is viewpoint discrimination based on

   5       disfavored speech making it unconstitutional and

   6       unenforceable.

   7                   In addition, the AG has failed to show the

   8       subpoena is reasonably related to a legitimate purpose.

   9       It’s not enough to just say that he wants to

  10       investigate fraud, especially in the context of

  11       constitutional issues.      Each request seeks documents

  12       regarding protected First Amendment opinions about

  13       Second Amendment issues that cannot form the basis of

  14       fraud.   And therefore, the subpoena cannot meet the

  15       standard articulated in Greenblatt and the other cases

  16       that he’s cited and we’ve cited.

  17                   He has suggested that his requests fall into

  18       two categories.     I will start with his second first,

  19       that’s how they appeared in the briefing.          His second

  20       is the one he said was second today, that category was

  21       repress regarding whether the company engaged in

  22       deceptive advertising regarding products safety

  23       benefits and effectiveness.       We should all start by

  24       recognizing that we aren’t talking about a typical

  25       product safety issue here.       We’re talking about
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 28 of 54 PageID: 1335
                                                                         27

   1       firearms.    That makes this case unique.       Firearms are a

   2       unique product.     There is a lot of political discourse

   3       around firearms and people have strong beliefs on both

   4       sides.

   5                   They are also a unique product because they

   6       can be dangerous and everyone knows that.          But firearms

   7       are protected in a Constitutional way.         The Second

   8       Amendment and the Supreme Court recognized and enshrine

   9       a policy that Americans are entitled to bear firearms

  10       for their safety and protection.        So advertisements

  11       that state the same just cannot be fraudulent.

  12                   And the AG’s subpoena in main asks for

  13       documents that regards opinions like that that could

  14       never form the basis of fraud actions.         For example,

  15       the AG talked about whether concealed carry of a

  16       firearm enhances one’s lifestyle.        It’s not really

  17       clear what that even means.       But there’s no conceivable

  18       way that meets New Jersey’s requirement that statements

  19       constitute fraud must be a misrepresentation of fact

  20       not an opinion on your puffery.

  21                   Then there’s other things like whether

  22       something is safer, like confronting a threat he wants

  23       documents related to that.       Safer is an opinion in this

  24       context and it’s certainly situational.         It’s not a

  25       presently existing quantifiable provable fact capable
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 29 of 54 PageID: 1336
                                                                         28

   1       of exact knowledge at the time made.         That language

   2       comes from the Cigna case.       And that’s the standard.

   3                    Where the request involves safety, self-

   4       defense, protection, in particular self-defense in the

   5       home, like his request in 4D, E, and F in the subpoena,

   6       Supreme Court precedent like Heller and the Second

   7       Amendment itself has usurped that policy decision the

   8       AG wants to make here.      He wants to say that people are

   9       less safe or less protected with firearms.          But that’s

  10       not a decision for him because in Heller the Supreme

  11       Court recognized that citizen has a right to carry arms

  12       in defense of his property or person and to use them if

  13       either were assailed with such force, numbers, or

  14       violence as made it necessary for protection or safety

  15       of either.

  16                    The Second Amendment speaks to security as

  17       the reason for it’s existence.        So statements speaking

  18       to a Constitutionally enshrined policy decision and

  19       rights cannot constitute fraud.        Heller recognized the

  20       enshrinement of Constitutional Rights necessarily takes

  21       certain policy choices off the table.

  22                    These things really cannot be proven false.

  23       That’s why the cases cited by the AG to support his

  24       inquiry do not provide any support.         As we mentioned in

  25       our brief, he cites things like Leon versus Rite Aid
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 30 of 54 PageID: 1337
                                                                          29

   1       Corp to say that he’s allowed to investigate such

   2       things.    But in that case he was talking about how Rite

   3       Aid advertised merchandise at prices and said that they

   4       were the lowest prices.      That’s quantifiable, that’s

   5       provable.    That’s not opinion.      Those types of cases

   6       add nothing here for the Court’s analysis and are just

   7       not the same.

   8                   The second category, which today the AG

   9       addresses the first, is the failure to disclose

  10       products marketed are unlawful to possess without a

  11       permit.    This is the only specific allegation that the

  12       AG has relied on to try to justify the subpoena.           This

  13       hazardous product regulation which the AG contends

  14       requires advertisers to inform New Jersey Consumers of

  15       the need for a permit, seems to only have ever been

  16       applied in two cases as far as I can tell or been able

  17       to tell before today.      One in a recent settlement by

  18       the AG’s office relating to illegal firearms called

  19       Ghost Guns and the other in this case.         I am not sure

  20       if it’s in the next case that the AG just mentioned,

  21       but that case also involved illegal firearms that could

  22       not be legally sold here in New Jersey.

  23                   But we know from the briefing here that the

  24       AG’s theory is that if Smith & Wesson’s advertisements

  25       available to New Jersey residents did not include a
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 31 of 54 PageID: 1338
                                                                          30

   1       statement that concealed carry requires a permit in New

   2       Jersey then the AG thinks this is fraud.         And we should

   3       note despite that the regulation potentially could be

   4       applicable to every other industry that somehow

   5       requires permits and licensing, like driving cars, or

   6       selling liquor, et cetera, there’s no other example of

   7       the AG using that regulation.

   8                   In fact, driving a car requires a license in

   9       New Jersey.    And if you drive without a license that is

  10       a criminal offense, so this would fit right into that

  11       statute.    But the AG is not targeting any auto maker

  12       whose ads are all clearly available to New Jersey

  13       residents but don’t include that fact.         We know why.

  14       It’s because the more -- this is more evidence of

  15       viewpoint discrimination and it’s because the AG wants

  16       to turn up the heat on gun manufacturers.          But it is

  17       also evidence of how the AG has not and cannot

  18       articulate a legitimate purpose for the subpoena and

  19       investigation because it’s not targeting fraud and

  20       false statements.     It’s targeting opinions expressed in

  21       national advertisements of a disfavored industry with

  22       which he disagrees.

  23                   We’ve described also in detail in our

  24       briefing why this regulation cannot be constitutionally

  25       abide to Smith & Wesson because it unconstitutionally
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 32 of 54 PageID: 1339
                                                                          31

   1       compels speech.     So even were the Court to apply the

   2       most lenient standard in evaluating this, that’s the

   3       Central Hudson case, it would still have to evaluate

   4       whether the notice requirement was narrowly drawn and

   5       not more extensive than necessary to serve New Jersey

   6       interests.    But it’s not.     There is a really simple way

   7       the State could do this.       It could modify it’s online

   8       permit form for all firearms that includes even BB-

   9       guns, you have to get a permit for -- you have to go

  10       there and do your online permit form to include a

  11       statement regarding concealed carry.         Under such

  12       circumstances New Jersey cannot force Smith & Wesson to

  13       carry the State’s message and it cannot survive

  14       Constitutional scrutiny.

  15                    Imagine the implications on both inter-state

  16       commerce and speech if the AG’s theory were permitted.

  17       Every advertisement or promotional statement made by

  18       Smith & Wesson, whether by a magazine advertisement,

  19       broadcast commercial, tweet, or any other form of

  20       advertisement that has the potential to reach the State

  21       of New Jersey, which is to say every advertisement

  22       would have to have New Jersey’s legal disclaimers along

  23       with any other applicable State laws.         This certainly

  24       creates dormant commerce clause issues as we have

  25       raised in the federal case and our motion to quash.           It
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 33 of 54 PageID: 1340
                                                                         32

   1       would be just entirely too burdensome to meet the

   2       purposes.    And I will just note that we obviously have

   3       not made any of those issues.       They’re all incorporated

   4       into our briefing.

   5                    This subpoena is a political attack on

   6       disfavored speech.      This is not about protecting

   7       consumers.    Even an unbiased journalist recognized that

   8       in that New York Times article we cited for Your Honor,

   9       calling the AG’s arguments disingenuous and the

  10       subpoena a Trojan horse.       This is about digging and

  11       fishing to try to find something to use and it’s about

  12       chilling his favored political speech.

  13                    In the first instance, it’s our request that

  14       Your Honor stay in comity to the First Filed action.

  15       But if the Court determines not to stay, because the AG

  16       has not met his burden to show his subpoena has a

  17       legitimate purpose and because the subpoena cannot pass

  18       constitutional scrutiny, then it must dismiss and

  19       quash.   Thank you, Your Honor.

  20                    THE COURT:    Thank you.

  21                    MR. SAXENA:    Your Honor, I’m happy to respond

  22       if that’s appropriate now.

  23                    THE COURT:    Yes, I’m just reviewing my notes

  24       Mr. Saxena.    One moment.

  25                             (Pause in hearing)
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 34 of 54 PageID: 1341
                                                                            33

   1                   THE COURT:    I will hear you Mr. Saxena.       At

   2       the outset I would like to hear you on the argument of

   3       Smith & Wesson that there is not basis for your

   4       subpoena under the Consumer Fraud Act that the two

   5       areas that have been asserted, or two areas of concern

   6       that there are statements made by Smith & Wesson that

   7       may have an impact on personal safety and/or safety at

   8       home, and that certain ads depict and market the

   9       concealed carry of firearms while omitting the material

  10       fact that in New Jersey concealed carry of firearms

  11       requires a permit.

  12                   So first I’ll hear you on whether or not

  13       those are the assertions upon which you’re attaching

  14       your subpoena, or the basis of the subpoena.          And then

  15       I’ll hear you on her argument that those do not

  16       properly support your subpoena.

  17                   MR. SAXENA:    Sure, Your Honor.     So those --

  18       those are the two broad you know bases that are

  19       outlined in our papers.      And those are the two bases

  20       that we are relying on, if I’m understanding correctly.

  21                   I can go through each of them and explain why

  22       each provides a basis for the State to at least

  23       investigate under the Consumer Fraud Act.

  24                   THE COURT:    I’ll hear you on each of them and

  25       then, Mr. Saxena, whatever else you want to add in
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 35 of 54 PageID: 1342
                                                                           34

   1       response to Ms. Saleski’s argument.

   2                   MR. SAXENA:    Thank you, Your Honor.

   3                   THE COURT:    You’re welcome.

   4                   MR. SAXENA:    So just as a preliminary, as I

   5       mentioned the Consumer Fraud Act is one of the most

   6       protective consumer protection laws in the nation.           And

   7       the legislature enacted it as such, and instructed that

   8       it should be construed probably as a remedial statute.

   9       As part of effectuating that policy and protecting the

  10       consumers, the statute doesn’t just punish fraud, it

  11       punishes or makes unlawful unconscionable commercial

  12       practices of a wide variety of conduct, and really

  13       seeks to establish a standard of kind of good faith and

  14       fair dealing in the market.

  15                   As another part of ensuring that there’s

  16       robust enforcement of the statute, the CFA sets up a

  17       very broad authority for the Attorney General to

  18       actually issue subpoenas for potential violations under

  19       the act.    Under 56:8-3 the act says, “when it shall

  20       appear to the Attorney General that a person has

  21       engaged in, is engaging in, or is about to engage in

  22       any practice declared to be unlawful by the act,           or

  23       when it believes it to be in the public interest that

  24       an investigation should be made to ascertain that, then

  25       he may examine documents and use subpoenas to
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 36 of 54 PageID: 1343
                                                                         35

   1       effectuate that purpose.

   2                   So the authority is quite broad.        So the

   3       question then is what is the potential violation that

   4       could be an issue.      As to -- I’ll start with the claim

   5       about safety, benefits and effectiveness.          Again we’re

   6       at the subpoena enforcement stage so we’re not in a

   7       position to weigh out all of the elements of a claim

   8       for Your Honor, nor would that be appropriate to

   9       disclose all of our investigative thinking and work

  10       product to --

  11                   THE COURT:    I’m not asking you to do that Mr.

  12       Saxena.    I just simply want to hear what the anchor is

  13       for the subpoena.     Certainly, there’s got be some --

  14                   MR. SAXENA:    Sure.

  15                   THE COURT:    -- understanding by the AG of

  16       some possible fraud that this broad subpoena power is

  17       utilized for.     So that’s what I want to hear.

  18                   MR. SAXENA:    I -- I think it will help to

  19       give you an illustrative example, Your Honor.          That is

  20       I would just say a hypothetical that is grounded in

  21       reality right here.      You know, if let’s say Smith &

  22       Wesson marketed a firearm that -- and it said in an

  23       advertisement that the firearm has a “self-defense

  24       trigger”.    And that trigger made that firearm

  25       especially effective for purposes of self-defense, and
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 37 of 54 PageID: 1344
                                                                           36

   1       indeed more effective than the competition’s firearms.

   2       But in fact, you know the actual data in Smith &

   3       Wesson’s possession indicated that the so-called self-

   4       defense trigger did not actually improve the odds of

   5       successful use in self-defense and did not render it a

   6       superior product when compared to competitor’s

   7       products.    That would be a violation of the CFA.         It

   8       would be deceptive advertising.

   9                   Were that to be the case and should we

  10       discover those facts that would be an all fours with

  11       the Radell case about the football helmets that said

  12       that they had new concussion preventative technology

  13       when in fact they did not.       That was a misleading

  14       statement and an advertisement.

  15                   So that’s an example of a variety of

  16       statements about products and about the uses of

  17       products that Smith & Wesson may be making in it’s

  18       advertisements, that are misleading as to the safety,

  19       effectiveness, or benefits of the products.          Those

  20       would be statutory violation under the CFA, which

  21       prohibits deceptive advertising, and generally

  22       misleading statements.

  23                   THE COURT:    But that’s not the case here --

  24                   MR. SAXENA:    As to the regulation --

  25                   THE COURT:    We don’t have something like that
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 38 of 54 PageID: 1345
                                                                          37

   1       here, do we?

   2                   MR. SAXENA:    Well we do, Your Honor, again

   3       without you know, without disclosing our thinking at

   4       this stage, we are concerned about statements that

   5       Smith & Wesson has made about it’s products and their

   6       efficacy as compared to other products and their

   7       efficacy for purposes of use for self-defense, and for

   8       other purposes.     This is not a -- as opposing counsel

   9       describes, this is not a general inquiry into the

  10       appropriateness of firearms for use in self-defense.

  11                   We obviously understand that firearms have

  12       Constitutionally recognized uses for purposes of self-

  13       defense.    It’s an inquiry into the specific statements

  14       made by Smith & Wesson in it’s advertising about the

  15       specific products that it is advertising.

  16                   THE COURT:    So what specific statements and

  17       what specific products?

  18                   MR. SAXENA:    So again, that is what -- again

  19       our view is it’s not appropriate to disclose here,

  20       because (a) it’s our investigative thinking and our

  21       strategy, and (b) we don’t have all of the arguments

  22       yet, Your Honor.     So I’ve given you an example that is

  23       grounded in reality.      Smith & Wesson did in fact market

  24       a firearm with a self-defense trigger.         That has been

  25       the subject of prior litigation.
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 39 of 54 PageID: 1346
                                                                         38

   1                   But our concerns are also broader than that.

   2       And the Attorney General at this stage of the

   3       proceeding under the broad authority under the Consumer

   4       Fraud Act is entitled to look into these matters.

   5                   Separately, as to the regulatory violation,

   6       you know, it is correct that we did identify one

   7       advertisement in our papers.       Again, as an illustrative

   8       example the bodyguard advertisement which marketed a

   9       product, a firearm for purposes of concealed carry.

  10       And you know, encouraged consumers, including New

  11       Jersey Consumers to purchase the product and use it for

  12       concealed carry saying that it was particularly

  13       effective concealed carry.       And you know, in that

  14       instance, again we have concerns that there might be a

  15       violation of the regulation.       We haven’t conclusively

  16       determined that yet, nor have we conclusively

  17       determined that there’s a statutory violation.          But at

  18       the very least, we’re entitled to investigate it in

  19       that the advertisement makes no disclosures about you

  20       know, the fact that it is unlawful to -- not possess a

  21       firearm, but conceal carry a firearm in New Jersey

  22       without a permit that is difficult to obtain.

  23                   Consumers are entitled to this information to

  24       get full transparency into what they’re buying.           And so

  25       yes, that -- you know, that is something that we’re
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 40 of 54 PageID: 1347
                                                                         39

   1       investigating.     Again, we do not have access to the

   2       full compliment of Smith & Wesson’s advertising.           Some

   3       of it is public.     Some of it is around, but certainly

   4       not all of it.     And so we’re entitled to review it to

   5       kind of address these concerns, especially under the

   6       broad authority that the CFA provides.

   7                   And that also, by the way Your Honor,

   8       explains some of the requests that Ms. Saleski has

   9       pointed out.    Do you have a copy of the subpoena in

  10       front of you, Your Honor?

  11                   THE COURT:    I have the verified complaint.

  12       Does that have the language in it?        Let me see.

  13                   MR. SAXENA:    It’s also exhibit B to the

  14       Vandyke certification that was submitted along with the

  15       verified complaint.      I’m not sure if you have that.

  16                   THE COURT:    I have it in the electronic file

  17       which I’ve got to pull up.       If you want to read

  18       language to me, you can do that.

  19                   MR. SAXENA:    Yeah, I can start us off.       I was

  20       just going to address the concern about some of these

  21       requests don’t have -- don’t go to deceptive

  22       advertising, or don’t go to a potential CFA violation.

  23       I just wanted to walk through some of the key requests.

  24       And you know, honestly, I would’ve preferred to do this

  25       at a meet and confer with counsel for Smith & Wesson.
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 41 of 54 PageID: 1348
                                                                         40

   1       This is the type of thing that we would’ve done.           But I

   2       think it’s useful if we do it here.

   3                   THE COURT:    Yes.

   4                   MR. SAXENA:    The first request, seeks true,

   5       accurate, and complete copies of all advertisements for

   6       your merchandise, here firearms, that are or were

   7       available or accessible in New Jersey concerning and

   8       then a variety of topics are listed there, including

   9       you know, the benefits of Smith & Wesson firearm.

  10                   Again that advertisement -- that request

  11       seeks the advertisements, right, so we can assess the

  12       factual claims that are made by Smith & Wesson about

  13       the advertisements.

  14                   The second request is similar, in that it

  15       requests drafts of the advertisements.         The reason

  16       being if there was language or particular

  17       representations that were omitted in early drafts

  18       because of concerns that they might be misleading, they

  19       may be revealing as to whether Smith & Wesson has made

  20       a knowing omission in violation of the CFA.

  21                   The third request is one that I discussed

  22       already concerning tests, studies, and analyses that

  23       bear on the factual claims made in the advertisements

  24       that are at issue, if those studies illustrate things

  25       that are contrary to the representations that are made
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 42 of 54 PageID: 1349
                                                                           41

   1       in the advertising, then that could be evidence that

   2       the advertisements are misleading.

   3                   Request four is the one that Smith & Wesson

   4       really focuses on and particularly 4B, out of all the

   5       other requests I think they really had an issue with

   6       this one.    Again, we could’ve clarified this in

   7       discussions with them.      But this request was an attempt

   8       to seek documents concerning topics that are related to

   9       claims that are made in the advertising or types of

  10       advertising that we’re concerned about.

  11                   So 4A whether Smith & Wesson firearms can be

  12       legally concealed and carried, that goes straight to

  13       the regulatory violation, right.        We want to understand

  14       both the advertisements and also what Smith & Wesson’s

  15       thinking was if any on making representations as to

  16       whether these firearms can be legally concealed or

  17       carried by New Jersey consumers.

  18                   4B is the lifestyle request and I grant that

  19       it may be difficult to parse this one if you’re not

  20       familiar with the types of advertisements here.           But

  21       Smith & Wesson certainly is and they should know that

  22       firearms are increasingly being marketed as lifestyle

  23       accessories.    Accessories that are not only, you know,

  24       suitable for you know, extreme situations like home

  25       defense, in the case of an invader, but something that
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 43 of 54 PageID: 1350
                                                                         42

   1       you can carry with you in a purse to Yoga class, or to

   2       work, or to you know, a bar, you know which is conduct

   3       that is illustrated in advertisements for firearms,

   4       because they’re being marketed as a lifestyle

   5       accessory.    So marketing firearms as a lifestyle

   6       accessory is directly related to the regulatory

   7       violation because it goes to the concealed carry of

   8       firearms, which is set forth in this request.          Granted

   9       it could’ve been clearer.

  10                    The rest of the requests in four are

  11       similarly, you know, Smith & Wesson is treating them

  12       like allegations in a complaint.        It’s treating them

  13       like we are alleging that you know, Smith & Wesson’s

  14       advertisements assert that a firearm makes the home

  15       safer and that somehow is a violation of the CFA.           But

  16       that’s not the intent here.       These are topics in a

  17       subpoena and we seek to discovery, you know,

  18       discoverable information about specific advertisements

  19       and specific firearms making specific claims about

  20       whether those products will make the consumer safer in

  21       specific circumstances.

  22                    Again, we don’t know what those circumstances

  23       exactly are yet, because we’re at this early stage in

  24       the proceeding.     But that’s where those requests are

  25       intended to go.     You know, I’ll just do requests five
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 44 of 54 PageID: 1351
                                                                         43

   1       and six and wrap this up, because a lot of the other

   2       requests are kind of jurisdictional in nature, trying

   3       to get a better understanding of the extent to which

   4       Smith & Wesson is directing it’s marketing into New

   5       Jersey and marketing products in New Jersey.          We

   6       certainly know that they do it.        But obviously, we

   7       would want to get a better understanding of to what

   8       extent.

   9                   Request five, you know, concerns Smith &

  10       Wesson’s policies about ensuring compliance with New

  11       Jersey laws.    That goes directly to the regulatory

  12       violation, because we just would like to understand as

  13       a background fact whether Smith & Wesson has ever

  14       considered this issue of complying with the regulation.

  15       And request six, goes similarly like request three, to

  16       basically documents in Smith & Wesson’s possession like

  17       risk assessments that might belie the claims that are

  18       made, the factual claims that are made, you know, in

  19       its advertising.

  20                   So I wanted to start there because I thought

  21       that might be helpful in terms of bridging the gap

  22       between how the parties are characterizing the

  23       subpoena.    That at lest is our view and our intent

  24       behind those requests.

  25                   I’ll say as to, you know, a couple of more
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 45 of 54 PageID: 1352
                                                                         44

   1       points and then I will wrap up, Your Honor, we’re not

   2       saying, you know as -- the important question about

   3       timing, you know, is this an appropriate time to

   4       consider the Constitutional objections?         We’re not

   5       saying that only McCarthy era cases considered that

   6       issue.   Smith & Wesson did cite more recent cases

   7       involving anonymous individuals on the internet who

   8       wished to stay anonymous but a subpoena or other

   9       demands sought to identify them and make public their

  10       identifying information.       But that clearly implicates

  11       the same type of associational privacy interest that is

  12       addressed in the McCarthy era cases.         And it’s just not

  13       present here.     And Local 1814 which Ms. Saleski

  14       mentioned, is just directly in the lineage of McCarthy

  15       era cases.    Although it’s more recent, it involved a

  16       membership list request for union members that had --

  17       that wasn’t relevant to the overall investigation and

  18       had the risk of chilling conduct.

  19                    You know, as to the second amendment, you

  20       know Ms. Saleski asserted that the DC versus Heller

  21       case somehow kind of makes the -- takes the inquiry

  22       here under the CFA off the table.        That’s just simply

  23       not the case.     I mean Heller did not involve deceptive

  24       advertising.    It didn’t discuss deceptive advertising.

  25       In fact the decision expressly acknowledged that
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 46 of 54 PageID: 1353
                                                                         45

   1       reasonable regulation of the commercial sale of

   2       firearms is constitutional and does not offend the

   3       Second Amendment.     So Heller is just off point here.

   4       The policy choice, by the way that they were talking

   5       about taking off the table in that decision, was a

   6       complete and total ban on the possession of handguns in

   7       the District of Columbia.       That clearly is not what

   8       we’re dealing with here.

   9                   On the stay, Your Honor, I would just note --

  10       I guess both parties have urged Your Honor to read

  11       Sensient Colors if you haven’t already, but I would

  12       just say read the decision.       The Court declines to stay

  13       the case there.     It cited the Third Circuit case Moses

  14       H. Cone which similarly declined a stay because of a

  15       preemptive first strike suit.

  16                   You know, counsel makes that argument that is

  17       not forum shopping because there is not an issue of a

  18       different geographic forum.       But you know, our argument

  19       is not that they’re trying to take it into a different

  20       geographic forum, clearly, they’re still in the

  21       district of New Jersey.      It’s just that there are now

  22       two parallel proceedings and there’s this tricky issue

  23       about which is going to go.       And the federal

  24       proceeding, because they have delays, their request for

  25       expedited relief is now going to take months if not
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 47 of 54 PageID: 1354
                                                                           46

   1       years.   So it is forum shopping to the extent that they

   2       will not have to deal with enforcement of the subpoena,

   3       for, you know, extended period of time.         Whereas if

   4       this Court makes a decision, you know the subpoena

   5       might be enforced much sooner.

   6                   The tolling agreement that they mentioned and

   7       the two month delay, so I got to say that argument

   8       takes a certain amount of chutzpah because you know,

   9       the ordinary course here is that we issue a subpoena

  10       and a party comes to us to meet and confer, and at

  11       least discuss the objections to the subpoena.          But

  12       again, here, you know the day after telling us that

  13       they are going to refuse to comply with the subpoena in

  14       it’s entirety, Smith & Wesson went to federal court and

  15       commenced litigation.      So after that point there really

  16       wasn’t much to meet and confer about.         They kind of

  17       missed that opportunity and made clear where they were

  18       -- you know, where they were going with this.          We had

  19       to deal with their requests in the federal forum for

  20       emergent relief and understand how it was going to

  21       impact this case.     So it did take us some time to do

  22       that and then get around to actually filing this motion

  23       to enforce.    But that’s not the relevant time period.

  24       We didn’t sit on our rights.       We had one day -- they

  25       gave us one day to file a motion to enforce in this
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 48 of 54 PageID: 1355
                                                                           47

   1       Court before they filed in federal court.          That’s the

   2       relevant time period here.

   3                    So again, I think because of that reason, a

   4       stay would be particularly unjust.        They say that no

   5       prejudice would arise from the delay because there’s a

   6       tolling agreement.      Now while we may ultimately be able

   7       to bring claims down the road, let’s say months or

   8       years because of the tolling agreement, any ongoing

   9       violations of law will continue to occur during that

  10       time.   Of course, we don’t know that those are

  11       happening, but the subpoena was issued because there’s

  12       a suspicion that those were happening.

  13                    So clearly that will be a prejudice to New

  14       Jersey consumers.     They also complain of a waste of

  15       resources, but they can’t really be heard to complaint

  16       of that, Your Honor, because they are the ones that

  17       filed, you know, their Constitutional claims as a

  18       complaint in federal court, rather than moving to quash

  19       in this Court, which they could’ve done without the

  20       federal complaint.      And then there would be no

  21       duplicative litigation.      So I think that’s all I would

  22       like to respond now unless you have any other

  23       questions.

  24                    THE COURT:   No, thank you Mr. Saxena.       Ms.

  25       Saleski, is there anything you want to add before we
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 49 of 54 PageID: 1356
                                                                           48

   1       disconnect?

   2                    MS. SALESKI:    Yes, Judge just a few things,

   3       thank you.    So first on this day, on the timing that

   4       argument just doesn’t make any sense in light of the

   5       time line in the federal action.        So we filed on

   6       December 15th.     The AG asked for an extension of time

   7       for 14 days to answer the complaint.         Then the parties

   8       jointly submitted a briefing schedule on January 21st.

   9       Nothing happens in the federal court then until the AG

  10       files it’s motion to dismiss on February 22nd.

  11                    In the meantime, on February 12th, that’s

  12       when the AG files it’s state court action.          There was

  13       actually no emergent or preliminary injunction or TRO

  14       request at that time because it wasn’t clear that we

  15       were -- we needed expedited relief.         Then when the AG

  16       filed in this Court, we were afraid for our client’s

  17       rights that they wouldn’t get resolved, and that’s when

  18       the emergent relief was requested.

  19                    It’s correct.   It was withdrawn because after

  20       that we negotiated a briefing schedule that made sense

  21       and made clear that nothing was going to happen in the

  22       immediate days that followed.       So it’s just really not

  23       correct, or fair, or genuine to say that somehow that

  24       timing there was what capped the filing.         Two months

  25       was two months and we have to live with those facts.
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 50 of 54 PageID: 1357
                                                                          49

   1       Forum shopping, it’s not forum shopping.         It’s just

   2       not.   I mean the thing that we just heard described as

   3       forum shopping was that it may take months or years for

   4       a decision so that’s forum shopping.         That’s not

   5       correct.    It’s just not forum shopping.

   6                   And also I’ll note there’s this decision

   7       right now pending before the District Court, the

   8       briefing is almost finish.       The AG just asked for

   9       another extension in the District Court to file it’s

  10       reply.   But this is a motion to dismiss and it has a

  11       Younger argument to it.      We think we have the better of

  12       the arguments, because we always do.         But we do think

  13       we have the better of the arguments, but if the Judge

  14       were to grant the relief requested by the AG under

  15       Younger grounds that case is over.

  16                   So it’s really -- that we’ll know in short

  17       order once the AG gets the reply in and it will be

  18       fully briefed and I think the Court has said no oral

  19       argument on that.

  20                   This meet and confer issue, you know, going

  21       through that subpoena, it strikes me as -- we’re

  22       talking about opinion issues, and then we’re talking

  23       about sort of subsets of opinion issues.         If we want

  24       all of your advertisements that relate to home safety.

  25       You know our position on that.        That’s political speech
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 51 of 54 PageID: 1358
                                                                         50

   1       that is protected and can never be fraud.

   2                   So to ask for sort of the subset of that

   3       then, which is like your drafts of those because we

   4       want to know what you were thinking, also violates the

   5       Constitution.     And under these circumstances where it’s

   6       clear that the AG is politically aligned, and we were

   7       looking -- our client was looking at these document

   8       requests and I don’t know -- I don’t know what this

   9       idea is that this one -- that I’m going to come back to

  10       in a second is rooted in reality because the AG has not

  11       pointed that out to us.

  12                   But we were looking at these requests and

  13       saying what are these, because they did not appear to

  14       be rooted in reality for us.       That’s when we discovered

  15       that there’s marketing fraud theory, that academics,

  16       and people who were opposed to Second Amendment

  17       protections have been shopping around to AG’s.

  18                   So if we take the lifestyle one, the idea

  19       that they want to get a sense of why we’re thinking

  20       that somebody should put a gun in their purse when

  21       there’s this permitting law that we say can’t

  22       Constitutionally be applied to us just doesn’t ring

  23       true from our end of it.       And I think that the

  24       permitting law would not sort of ask the question, why

  25       would somebody put that in their purse?
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 52 of 54 PageID: 1359
                                                                         51

   1                   You know, it seems more in line with the idea

   2       that there was this subpoena that was crafted to get at

   3       this political discourse and it’s all based in that.

   4       So one example that I don’t understand how it’s rooted

   5       in reality, but we can put that away, the one example

   6       that the AG gave is self-defense trigger and more

   7       effective than others.      There’s only one request in

   8       this whole page that you went through with the AAG that

   9       would go to that, and that’s 4E.        So like 95% of the

  10       subpoena does not relate to that.        And it’s not a

  11       concrete this idea that it’s rooted in reality, but I’m

  12       not going to tell you where.       That’s not an anchor.

  13       And that’s what —- that doesn’t respond to what the

  14       Court was asking for.

  15                   The repeated statements that somehow the AG

  16       has broad authority, that’s really not enough.          That’s

  17       not enough under the law.       It’s not enough in cases

  18       like Gibson.    Gibson is a supreme court case that

  19       recognized that the Constitutionality is not co-

  20       expensive with the authority granted by legislation and

  21       that makes sense because it’s not just about whether

  22       you’re authorized.      It doesn’t compel the conclusion

  23       that you’re free to inquire into any and all demands.

  24                   So we would ask the Court again to stay.         We

  25       would ask the Court if you’re not going to stay to
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 53 of 54 PageID: 1360
                                                                          52

   1       please consider our request that this complaint be

   2       dismissed or that the subpoena be quashed.

   3                   THE COURT:    Okay.   Thank you.    Thank you both

   4       for your very thorough arguments and briefs.          I will be

   5       considering your arguments.       And I will issue an

   6       opinion either in writing or else, if I am going to

   7       read it into the record,       I will notify you 24 hours at

   8       least in advance.     So thank you both.      And good luck.

   9                   MS. SALESKI:    Thank you for your time, Your

  10       Honor.

  11                   THE COURT:    You’re welcome.

  12                   MR. SAXENA:    Thank you, Your Honor.

  13                   THE COURT:    You’re welcome.

  14                    (Hearing concluded at 11:22 a.m.)

  15                                   * * * *

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 2:20-cv-19047-JXN-ESK Document 41-12 Filed 07/30/21 Page 54 of 54 PageID: 1361
                                                                         53

   1       CERTIFICATION

   2             I, Sharon Conover, the assigned transcriber, do

   3       hereby certify the foregoing transcript of proceedings

   4       on CourtSmart, Index No. from 10:11:12 to 11:22:43, is

   5       prepared to the best of my ability and in full

   6       compliance with the current Transcript Format for

   7       Judicial Proceedings and is a true and accurate non-

   8       compressed transcript of the proceedings, as recorded.

   9

  10

  11
  12            /s/ Sharon Conover                           AD/T 625
  13                Sharon Conover                          AOC Number
  14
  15
  16            Phoenix Transcription LLC                     05/30/21
  17                  Agency Name                               Date
  18
